PER CURIAM
Appellant seeks reversal of a judgment committing her for a period not to exceed 180 days pursuant to ORS 426.130. Appellant argues, among other contentions, that the trial court plainly erred by failing to advise her of the right to subpoena witnesses under ORS 426.100(1)(d). See State v. M. L. R., 256 Or App 566, 570-71, 303 P3d 954 (2013) (holding that the “failure to provide a person with all of the information required by ORS 426.100(1) constitutes an egregious error that justifies plain error review”). The state concedes that the trial court erred in that regard and that the judgment should be reversed. We agree, accept the state’s concession, and, for the reasons set forth in M. L. R., exercise our discretion to correct the error.
Reversed.